Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered December 7, 2007. The order, among other things, granted the motions of defendants Philip Mistretta, Leslie W. Kernan, Jr., and Lacy Katzen LLP (formerly known as Lacy, Katzen, Ryen & Mittleman, LLP) for summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Scudder, EJ., Hurlbutt, Martoche, Green and Gorski, JJ.